DETAILED ACTION
Response to Amendment
Claims 14-19, 21-24, 27, 29 and 32 are amended. 
Claims 1-13 are cancelled. 
Claims 14-32 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended Claim 14, this reads as a black box device, and as a single means claim – as one having ordinary skill in the art would have no idea what the metes and bounds of the invention are, other than a LIDAR “chip” uses a simple variation of distance = velocity * time in a determination of distance to an object. Furthermore, the system is conditional, given the “when” statement (when the reflecting object…). There is no alternative function, thus if the system does not determine the object to meet the when condition, the system performs no function at all. The phrase “so as to generate LIDAR data in a series of cycles” does not add any meaningful limitations, perhaps meaning that the basic process repeats, and is interpreted merely as future 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Carothers (US 2017/0146639) in view of Feneyrou (US 2019/0204441) and Lardin (US 2016/0377721).
Regarding Claim 14, Carothers teaches a LIDAR system, comprising: a LIDAR chip configured to output a LIDAR output signal such that the LIDAR output signal can be reflected by an object located off the LIDAR chip [0017-21; 0024; 0026], the LIDAR chip also being configured to receive a LIDAR input signal that includes light from the reflected LIDAR output signal [0017-21; 0024; 0026]; and electronics configured to operate the LIDAR chip (in a series of cycles), the electronics configured to generate the LIDAR output signal [0017-21; 0024; 0026]. Carothers also teaches the electronics configured to calculate a distance between the LIDAR chip and the reflecting object [0017-21; 0024; 0026]. Carothers does not explicitly teach – but Feneyrou does teach configured to combine the LIDAR input signal with a reference signal so as to produce a composite signal beating at a beat frequency [0019; 0034; 0086; 0148; 0157]. It would have been obvious to modify the system of Carothers to include a composite beat signal in order to improve 
Regarding Claim 15, Carothers also teaches cycles each have a distance period and a velocity period [0017-21; 0024; 0026]. Carothers does not explicitly teach  -  - but Feneyrou does teach that LIDAR output signal during each of the distance periods has a carrier signal with an amplitude modulated by an amplitude modulation signal that is a function of a sinusoid with a chirped frequency [0010; 0017; 0032; 0034; 0056; 0058; 0060; 0066-68]. It would have been obvious to modify the system of Carothers to include a modulation frequency in order to improve distance estimation of the target object. Lardin also teaches these limitations in [0053-55; 0058-59; 0062; 0064-70; 0073; 0075-76; 0079-82]. 
Regarding Claim 21, Carothers does not explicitly teach - but Feneyrou does teach that a contribution of a radial velocity to a frequency shift between the LIDAR input signal and the LIDAR output signal is less than 10% of what the contribution to the frequency shift would be with LIDAR output signal replaced by a continuous wave with the same frequency as the LIDAR output signal [0011; 0032; 0067; 0090; 0102-03; 0120; 0157]. It would have been obvious to modify the system of Carothers to include a frequency shift in order to improve distance estimation of the target object.
Regarding Claim 29, Carothers does not explicitly teach – but Feneyrou does teach wherein during the distance period the electronics generate the LIDAR output signal such that when there is radial velocity between the LIDAR chip and the reflecting object, the LIDAR input signal has a frequency shift relative to a frequency of the LIDAR output signal but the frequency shift is not a function of the radial velocity between the LIDAR chip and the reflecting object [0011; 0032; 0067; 0090; 0102-03; 0120; 0157]. It would have been obvious to modify the system of Carothers to include a frequency shift in order to improve distance estimation of the target object. Lardin also teaches these limitations in [0053-55; 0058-59; 0062; 0064-70; 0073; 0075-76; 0079-82].
Regarding Claims 22 and 30, Carothers does not explicitly teach  -  - but Feneyrou does teach that LIDAR output signal has a carrier signal with an amplitude modulated by an amplitude modulation signal that is a function of a sinusoid with a chirped frequency [0010; 0017; 0032; 0034; 0056; 0058; 0060; 0066-68]. It would have been obvious to modify the system of Carothers to include a modulation frequency in order to improve distance estimation of the target object.
Regarding Claims 16, 19, and 24-25, Carothers does not explicitly teach  -  - but Feneyrou does teach a beating signal during the distance/velocity periods is a complex signal, the reference signal including light from the LIDAR output signal generated during the velocity periods [0019; 0034; 0086; 0148; 0157], and  wherein an analog-to-digital conversion is performed on the complex beating signal at a sample rate greater than 0.01 GHz and less than 4 GHz [0019; 0034; 0086; 0148; 0157]. It would have been obvious to modify the system of Carothers to include a complex beat signal in order to improve distance estimation of the target object. Lardin also teaches these limitations in [0053-55; 0058-59; 0062; 0064-70; 0073; 0075-76; 0079-82].
Regarding Claims 17 and 20, Carothers does not explicitly teach  -  - but Feneyrou does wherein a real/complex transform is performed on the complex beating signal [0022; 0040; 0080-
Regarding Claims 18 and 32, Carothers does not explicitly teach – but Feneyrou does teach wherein during the velocity period the electronics generate the LIDAR output signal as a continuous wave and use the LIDAR input signal that results from the continuous wave LIDAR input signal to determine the radial velocity between the LIDAR chip and the reflecting object [0003; 0007; 0017; 0033; 0054; 0055; 0060; 0071; 0077; 0088; 0118]. It would have been obvious to modify the system of Carothers to include continuous wave lidar input to better control the pulse output and to avoid feedback from the radial velocity in order to improve distance estimation of the target object. Lardin also teaches these limitations in [0053-55; 0058-59; 0062; 0064-70; 0073; 0075-76; 0079-82].
Regarding Claims 23 and 31, Carothers does not explicitly teach  -  - but Feneyrou does teach LIDAR output signal can be represented by [M+N*cos(E+C*t+D*t2)] 2cos(F*t) where M, N, C, D, E and F are constants, t represents time [0010-13; 0100-0103; 0114-123]. It would have been obvious to modify the system of Carothers to include a modulation frequency in order to improve distance estimation of the target object.
Regarding Claims 26-27, Carothers does not explicitly teach  -  - but Feneyrou does teach wherein the electronics perform a real transform on the complex beating signal [0019; 0034; 0086; 0148; 0157]… and use the result of the real transform to determine the beat frequency [0019; 0032; 0067; 0090; 0102-03; 0120; 0148; 0157]. It would have been obvious to modify the system of Carothers to include a complex beat signal in order to improve distance estimation of the target object.
Regarding Claim 28, Carothers does not explicitly teach  -  - but Feneyrou does teach frequency shift is not a function of the radial velocity between the LIDAR chip and the reflecting object [0019; 0034; 0086; 0148; 0157]. It would have been obvious to modify the system of Carothers to avoid feedback from the radial velocity in order to improve distance estimation of the target object. Lardin also teaches these limitations in [0053-55; 0058-59; 0062; 0064-70; 0073-76; 0079-82].

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments on the rejection under 35 USC 112 (b), the rejection is modified to consider the amended claim language. Claims 14-32 still stand rejected under 35 USC 112 (b) – see paragraphs 5-6 above. 
Applicant’s arguments with respect to the rejection of claims 14-32 under 35 USC 103 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645